Corey J. King (petitioner) appeals, pursuant to S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial of a petition for relief, pursuant to G. L. c. 211, § 3, by a single justice of this court. A District Court judge had denied the petitioner’s motion to dismiss, in which he claimed that his witnesses were not available and that his right to a speedy trial had been violated. An earlier dismissal request of his, based on “lack of prosecution,” had been granted without prejudice.
The denial of the motion to dismiss is an interlocutory ruling for purposes of rule 2:21 (1), and we now consider whether the petitioner has met the requirements of rule 2:21 (2) that he “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” We have reviewed the petitioner’s rule 2:21 memorandum and note that it focuses on reasons why “the new complaint” should be dismissed. The petitioner has not met his burden.

Judgment affirmed.